Case 1

D.L.S., Inc.

401 Broadway

Ste. 808

New York, NY 10013
212-925-1220
www.dlsnational.com

 

 

  

119-cv-05907-PK C pipiens : shegalD #: 1333

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

wane nnn nnn ee X
He,
Case No. 1:19-cv-05907-PKC-CLP
Plaintiff,
AFFIDAVIT OF SERVICE
-VS-
China New Star Restaurant, Inc. et al.,
Defendants.
eee eee eee een eee eee X
STATE OF NEW YORK. }
5.0.
COUNTY OF NEW YORK)

TIMOTHY BOTTI, being duly sworn, deposes and says that he is over eighteen years of age, is
employed by the attorney service, DLS, INC., and is not a party to this action.

That on the 19" day of April, 2021, at approximately the time of 11:40am, deponent served a
true copy of the COURT ORDER OF APRIL 17™, 2021, GRANTING PLAINTIFF’S MOTION FOR A
HEARING upon KRISTY LING FENG LI at 7814 16" Avenue, 2" Floor, Brooklyn, NY 11214, by personally
delivering and leaving the same with LISA LIN, a person of suitable age and discretion at that address. At
the time of service, deponent asked LISA LIN whether KRISTY LING FENG LI is in active military service for
the United States of America or for the State in any capacity whatever or dependent upon a person in active
military service and received a negative reply.

LISA LIN is a tan Asian female, approximately 32 years of age, stands approximately 5 feet 3
inches tall, weighs approximately 130 pounds with black hair, dark eyes, and has an accent.

That on the 20° day of April, 2021, deponent served another copy of the foregoing upon KRISTY
LING FENG LI by first class mail, by enclosing a true copy thereof in a securely sealed and postpaid wrapper
with the words "PERSONAL AND CONFIDENTIAL" written on the same envelope and not indicating on the

 
Case 11119-cv-05907-PK C pigelesitsieereiaoreue HOGd meted) #: 1334
g | l K DEMOVSKY LAWYER SERVICE

  

Premier Nationwide Document Retrreval Pa igs eee Company

800-442-1658

outside that it is from an attorney or concerns an action against the person to be served, and depositing the
same into an official depository maintained by the Government of the United States, City and State of New

York, addressed as follows:

KRISTY LING FENG LI
7814 16™ AVENUE, 2" FLOOR
BROOKLYN, NY 11214

yo

TIMOTHY BOTTI, #0843358

Sworn to before me this
21" day of April, 2021

 

 

NOTARY PUBLIC

D.L.S., Inc.
401 Broadway
Ste. 808

New York, NY 10013
212-925-1220
www.dlsnational.com)

 

 

 
